DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This office action is in response to the response filed on 12/17/2020. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over STOCHINO et al. [US 20120326790 A1] in view of Lu et al. [US 20180337642 A1].
1.]    STOCHINO et al.	US 20120326790 A1] discloses [Figs. 1a], A device comprising:  an operational amplifier (A3); and a feedback loop coupled between a first input of the operational amplifier and an output of the operational amplifier, a first circuit (as N2, an RC or RLC passive network, see para. 0051) coupled between the first input and the output of the operational amplifier, the feedback loop being controllable according to a saturation (as saturation of e.g., the potential at Vout, see para. 0052) of the operational amplifier (as function of Vout).; wherein the first input of the operational amplifier is an inverting input of the operational amplifier. (Abstract; see paras 0002-0007, 0013-0014, 0016-0017; 0021-0030; 0048-0054)
STOCHINO fails to disclose, wherein the feedback loop comprises the first circuit comprising a first transistor having a first conduction terminal coupled to the first input of the operational amplifier, and a second conduction terminal coupled to the output of the operational amplifier.
Lu et al. [US 20180337642 A1] teaches [e.g. Fig. 4A], wherein the feedback loop comprises the first circuit (as variable resistor circuit of Mb1, Mb2) coupled between the first input and the output of the operational amplifier, the first circuit comprising a first transistor (Mb1) having a first conduction terminal (as electrically coupled to Vin) coupled to the first input of the operational amplifier, and a second conduction terminal (as electrically coupled to Vo1) coupled to the output of the operational amplifier. (see Abstract; para. 0068)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the circuit arrangement of STOCHINO to include the circuit of Lu, because it extends the operational linear range for a better output.

Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over STOCHINO et al. [US 20120326790 A1] further in view of Lu et al. [US 20180337642 A1] and  Lopata et al. [US 9246390 B2].
14.    STOCHINO fails to disclose further comprising:  an inductive element having a first terminal coupled to an output terminal of the device; a switching circuit coupled to a second terminal of the inductive element; and a control circuit configured to control the switching circuit at least partly based on an output signal of the operational amplifier. 15.) wherein the 
Lopata et al. [US 9246390 B2] teaches [Figs. 1-2], an inductive element (L) having a first terminal coupled to an output terminal of the device; a switching circuit coupled to a second terminal of the inductive element; and a control circuit (120) configured to control the switching circuit at least partly based on an output signal of the operational amplifier.;   15.)  wherein the device is a switched-mode voltage converter of the buck, buck-boost, or inverting type.  16.)   A microcontroller (as 120) comprising the switched-mode voltage converter of claim 15. (See Abstract; col. 4 line 16 to col. 7 line 14; col. 7 line 31 to col. 8 line 40; claims 14-16)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the circuit arrangement of STOCHINO to include the arrangement of Lopata, because it provides more efficient operation of a controller by reducing power loss.

Conclusion
Allowable Subject Matter
Claims 6-10, 17-23 are allowed.
The following is an Examiner' s statement of reasons for allowance:  

Claim 6:  The prior art of record fails to disclose or suggest a device, includes:  an amplifier saturation detection circuit configured to control the feedback loop to decrease an impedance of the feedback loop when the operational amplifier saturates, wherein the amplifier saturation detection circuit is configured to detect a saturation of the operational amplifier and control the feedback loop based on an internal signal of the operational amplifier, wherein the operational amplifier comprises a first transistor comprising: a conduction terminal forming the output of the operational amplifier, and a control terminal configured to receive the internal signal, and wherein the first circuit is a switch, and wherein the amplifier saturation detection circuit is configured to control a turning on of the switch when a saturation is detected.

Claim 8:  The prior art of record fails to disclose or suggest a device, includes:  an amplifier saturation detection circuit configured to control the feedback loop to decrease an impedance of the feedback loop when the operational amplifier saturates, wherein the amplifier saturation detection circuit is configured to detect a saturation of the operational amplifier and control the feedback loop based on an internal signal of the operational amplifier, wherein the operational amplifier comprises a first transistor comprising: a conduction terminal forming the output of the operational amplifier, and a control terminal configured to receive the internal signal, and wherein the first circuit 

Claim 17:   The prior art of record fails to disclose or suggest a method for operating a switched-mode voltage converter, the method comprising the steps of: detecting a saturation of the amplifier; and decreasing an impedance between the output of the amplifier and the second input of the amplifier when the saturation of the amplifier is detected.

Claim 20:  The prior art of record fails to disclose or suggest a buck converter, includes: a first circuit configured to detect a saturation of the amplifier and to decrease an impedance of the feedback loop circuit when the amplifier saturates.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim(s) 3-5, 12-13, 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Examiner's Note(s)
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative 

In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon in order to ensure proper interpretation of the newly added limitations and to verify/ascertain the metes and bounds of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY E. LEE III whose telephone number is (571)270-1525.  The examiner can normally be reached on 7:30a-5:00p (M-TH) (cst).

If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/HENRY E LEE III/Examiner, Art Unit 2838